Citation Nr: 1639854	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who no longer works for the Board.  A transcript of that hearing is of record.  In October 2013, September 2015, and March 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in August 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board and gave him the option of appearing at a hearing before another Veterans Law Judge.  38 U.S.C.A. § 7101 (West 2014); 38 C.F.R. § 20.707 (2015). In correspondence received in September 2016, the Veteran responded that he wants to testify at another Travel Board hearing.  38 C.F.R. §  19.3(b)(2015).  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




